IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODNEY NEWCOMB,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-641

WAL-MART, AND
SEDGWICK,

      Appellee.


_____________________________/

Opinion filed July 16, 2014.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: August 14, 2009.

Bradley Guy Smith of Smith, Feddeler & Smith, P.A., Lakeland, Wendy S. Loquasto
of Fox & Loquasto, P.A., Tallahassee for Appellant.

Raymond A Lopez and Richard B. Robbins of Rissman, Barrett, Hurt, Donahue &
McLain, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.